   Case 2:19-bk-50253                  Doc 56         Filed 03/29/21 Entered 03/29/21 09:16:20                                   Desc Main
                                                      Document     Page 1 of 1


    B 2100A (Form 2100A) (12/15)



                             UNITED STATES BANKRUPTCY COURT
                                                       Southern District of Ohio
            Stephani A Mitchell
    In re    aka Stephani A Matello                                                                   Case No. 2:19-bk-50253




                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY
    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111 l(a). Transferee
    hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
    than for security, of the claim referenced in this evidence and notice.

U.S. Bank National Association, not in its individual
capacity but solely as trustee for the RMAC Trust,
Series 2018 G-CTT                                                                    Wells Fargo Bank, N.A.
              Name of Transferee                                                           Name of Transferor

    Name and Address where notices to transferee                                Court Claim # ( if known):    16-1
    should be sent:                                                             Amount of Claim:        $86,590.07
      c/o Rushmore Loan Management Services                                     Date Claim Filed:       03/22/2019
      P.O. Box 55004
      Irvine, CA 92619-2708
    Phone: 888.504.6700                                                         Phone: 800.274.7025
    Last Four Digits of Acct#:                   0_7__
                                                     9 __
                                                       1                        Last Four Digits of Acct. #: __7_1�3�9-

    Name and Address where transferee payments
    should be sent (if different from above):
      c/o Rushmore Loan Management Services
      P.O. Box 52708
      Irvine, CA 92619-2708
    Phone: 888.504.6700
    Last Four Digits of Acct#:         0791



    I declare under penalty of perjury that the information provided in this notice is true and correct to the
    best of my knowledge and belief.

    By: Isl Molly Slutsky Simons                                                Date: 03/29/2021
             Transferee/Transferee's Agent


    Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
